Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments submitted 2/22/21 have been considered, and are found to be at least partially persuasive.  Examiner particularly notes the following exemplary section(s) (REMARKS, p. 9):

    PNG
    media_image1.png
    289
    627
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-12, 14-20 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A device for beam steering in a Light Detection and Ranging (LiDAR) system of an autonomous vehicle” including the specific arrangement for “the first mirror and the second mirror are operable to oscillate in a first steady state and in a second stead state; …such that the first mirror changes from oscillating in the second steady state to oscillating oscillates in the first steady state.” as set forth in the claimed combination(s).
supra.

Regarding claim 8, the prior art does not teach or suggest “A method of using a non-linear system to synchronize motion of a plurality of mirrors” including the specific arrangement for “determining to use the first steady state based on there being more variance with other mirrors that are part of the array while operating in the second steady state; … and operating the second comb drive so that a second mirror of the mirror array is rotating at the first steady state of operation in sync with the first mirror.” as set forth in the claimed combination(s).
With respect to claims 9-12, 14-17, these claims depend on claim 8 and are allowable at least for the reasons stated supra.
Regarding claim 18, the prior art does not teach or suggest “A method of using a non-linear system to synchronize motion of a plurality of mirrors” including the specific arrangement for “so that the first mirror and the second mirror move in a synchronized motion, wherein the motion is non-linear having a first steady state of operation and a second steady state of operation” as set forth in the claimed combination(s).
With respect to claims 19-20, these claims depend on claim 18 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872